FOX, J.
This cause is here upon appeal by the defendant from a judgment of conviction in the Morgan *163Circuit Court of an assault with intent to kill. The judgment in this cause is .predicated upon an information by the prosecuting attorney of Morgan county, charging the defendant with an assault with intent to kill one R. E.. Wendleton. The information also charged Frank Sparks and John Hickman, Jr., as being present aiding, abetting, assisting and commanding the said Walter Sparks to do and commit the offense charged. Upon the trial by a jury they returned a verdict of guilty as to Walter Sparks and assessed his punishment at a fine of one hundred dollars, and a verdict of not guilty as to Frank Sparks and John Hickman, Jr.
There was no bill of exceptions filed in this cause preserving the action of the court during the progress of the trial; hence, there is nothing before us for review except the record proper. We have carefully considered the record and find the information properly charges the offense and that the defendant was duly arraigned and entered his plea of not guilty; a trial was had by a jury regularly impaneled, and a verdict of guilty returned, assessing the punishment as heretofore stated. We are unable to discover any substantial error in the record before us; therefore, the judgment of the trial court should be affirmed, and it is so ordered.
All concur.